Citation Nr: 1127816	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claim of entitlement to service connection for tinnitus was recently granted in a January 2010 rating decision.  As such, the issue is not currently before the Board.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in January 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss disability is the result of exposure to loud noises during active duty when he worked as an aircraft mechanic.  He indicated that he frequently performed engine testing, examining aircraft engines while they were running, while only wearing earplugs or ear muffs.

The Veteran was afforded a VA examination in May 2008.  At this examination the Veteran reported he had a lot of difficulty understanding speech and communicating with his wife.  He also reported problems talking on the phone and hearing at a distance.  The Veteran also reported vertigo symptoms at this examination.

The examiner noted the Veteran used inserts and earmuffs while on active duty.  There was no recreational noise exposure noted.  The examiner opined that while the Veteran was suffering from sensorineural hearing loss, it was less likely than not related to service.  Her rationale was that the Veteran's hearing was within normal limits at separation from service and there was no medical evidence to support a late onset of noise induced hearing loss.

The Veteran was also afforded a VA examination in December 2009.  At this examination the examiner noted the Veteran had bilateral sensorineural hearing loss, but did not offer an opinion as to whether it was related to service.

Most recently, at the January 2011 Board hearing, the Veteran testified that his bilateral hearing loss began while in-service.  The Veteran's wife testified that when she met the Veteran, approximately 4 years after service, he was suffering from hearing loss.  She also testified that she has noticed his hearing has worsened over the last 40 years.  The Veteran's daughter also testified that her father cannot understand the person he has a one on one conversation with and he tries to move closer to the speaker to hear them.  

With regard to the vertigo claim, the Board notes that a December 2008 VA treatment record diagnosed the Veteran with vertigo.  At the January 2011 Board hearing the Veteran's wife also testified that since she had known the Veteran, for over 40 years, she has picked him up on numerous occasions after he fell down.  The Veteran also testified that he stumbles when he stands up and he has to steady himself to make sure he does not fall down.  The Veteran's daughter also testified that she has seen him fall down almost all of her life, or approximately 32 years.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  
The Board notes that although the Veteran's hearing may have been normal for VA purposes under 38 C.F.R. § 3.385 at separation from service, on remand the examiner should take note of all audiograms performed in-service and note any decrease in hearing from entrance to separation.

The Board also notes that prior to November 1967 military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiograms in the instant case were all conducted between 1961 and 1965 and must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The Board finds that the Veteran should be afforded a new VA examination which takes into account all of his in-service audiometry examinations and appropriately converts them.  The examiner should also note the testimony by the Veteran, his wife, and his daughter that his hearing has worsened since his separation from service.  See e.g., January 2011 Board hearing transcript.  The examiner should also determine if the Veteran's claimed vertigo symptoms are related to his tinnitus and/or his bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral hearing loss disability and vertigo-like symptoms.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that any current hearing loss disability is related to service and 

b)  Whether it is at least as likely as not that any vertigo-like symptoms, including frequent falls and general unsteadiness, are related to service, or were caused or chronically worsened by the Veteran's service-connected tinnitus or bilateral hearing loss.

The examiner should review and interpret all of the in-service audiology examinations, converting any necessary findings.  The examiner should also note that even if the Veteran did not have a hearing loss disability for VA purposes at the time of separation from service, his hearing may still have decreased over his active duty period and may have lead to any current hearing loss disability.  38 C.F.R. § 3.385 (2010).

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

